                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                         CRIMINAL ACTION

VERSUS                                                                        No. 17-201

CHUKWUDI OFOMATA                                                              SECTION I


                                 ORDER & REASONS

         Before the Court is defendant Chukwudi Ofomata’s (“Ofomata”) motion 1 to

strike the government’s notice of intent to seek the death penalty. Ofomata argues

that the Federal Death Penalty Act (the “FDPA”) unconstitutionally violates the

Tenth Amendment’s anticommandeering principle. For the following reasons, the

motion is denied.

                                            I.

         On August 31, 2018, the government filed its notice of intent to seek the death

penalty as to Ofomata. 2 Under the FDPA, 18 U.S.C. §§ 3591–3598, “conviction of an

offense punishable by death is followed by a separate sentencing hearing which

involves both an eligibility and selection phase.” United States v. Ebron, 683 F.3d 105,

149 (5th Cir. 2012). If a death sentence is imposed, the FDPA provides for its

implementation and the use of state facilities for execution:

               A person who has been sentenced to death pursuant to this
               chapter shall be committed to the custody of the Attorney
               General until exhaustion of the procedures for appeal of the
               judgment of conviction and for review of the sentence.


1   R. Doc. No. 185.
2   See generally R. Doc. No. 149.
               When the sentence is to be implemented, the Attorney
               General shall release the person sentenced to death to the
               custody of the United States marshal, who shall supervise
               the implementation of the sentence in the manner
               prescribed by the law of the State in which the sentence is
               imposed. If the law of the State does not provide for
               implementation of a sentence of death, the court shall
               designate another State, the law of which does provide for
               the implementation of a sentence of death, and the
               sentence shall be implemented in the latter State in the
               manner prescribed by such law.

18 U.S.C. § 3596(a).

               A United States marshal charged with supervising the
               implementation of a sentence of death may use appropriate
               State or local facilities for the purpose, may use the
               services of an appropriate State or local official or of a
               person such an official employs for the purpose, and shall
               pay the costs thereof in an amount approved by the
               Attorney General.

18 U.S.C. § 3597(a).

         Ofomata argues that the FDPA requires that state officials and state facilities

be enlisted to carry out federal executions and, consequently, the FDPA violates the

anticommandeering principle of the Tenth Amendment.

                                           II.

         The Court must first address the government’s contention that Ofomata’s

motion is not ripe for review. 3 “The ripeness doctrine’s basic rationale is to prevent

the courts, through avoidance of premature adjudication, from entangling themselves

in abstract disagreements . . . . A court should dismiss a case for lack of ripeness




3   R. Doc. No. 222, at 1–5.

                                            2
when the case is abstract or hypothetical.” Choice Inc. of Tex. v. Greenstein, 691 F.3d

710, 715 (5th Cir. 2012) (internal quotations omitted).

                It is true that constitutional challenges by defendants to a
                particular punishment “are generally not ripe until the
                imposition, or immediately impending imposition, of a
                challenged punishment or fine.” Cheffer v. Reno. 55 F.3d
                1517, 1523 (8th Cir. 1995) (emphasis added). But, in
                addressing any and all ripeness challenges, courts are
                required to make a fact-specific determination as to
                whether a particular challenge is ripe by deciding whether
                (1) the issues are fit for judicial consideration, and (2)
                withholding of consideration will cause substantial
                hardship to the parties. Abbott Laboratories v. Gardner,
                387 U.S. 136, 149 (1967).

United States v. Quinones, 313 F.3d 49, 58 (2d Cir. 2002). “A case is generally ripe

if any remaining questions are purely legal ones; conversely, a case is not ripe if

further factual development is required.” Choice Inc. of Tex, 691 F.3d at 715 (quoting

New Orleans Pub. Serv. Inc. v. Council of City of New Orleans, 833 F.2d 583, 587 (5th

Cir. 1987).

         Ofomata is urging a purely legal question, as resolution of this motion does not

require the development of any specific facts. The government does not dispute this.

Rather, the government asserts that Ofomata’s arguments are rooted in speculation

and rely on an uncertain future event—a sentence of death. 4

         Ofomata also asserts that he will suffer hardship if the Court refuses

consideration of his motion to strike the government’s notice of intent to seek the

death penalty at this stage of the litigation. To demonstrate this alleged hardship,




4   R. Doc. No. 222, at 3.

                                             3
Ofomata relies on the decision in United States v. Quinones, 313 F.3d 49 (2d Cir.

2002). In Quinones, the defendants filed a pretrial motion to strike the government’s

notice of intent to seek the death penalty, arguing that the FDPA was facially

unconstitutional pursuant to the Fifth Amendment’s Due Process Clause. Id. at 52.

The district court held, and the Second Circuit agreed, that the defendants’ motion

was ripe for review because (1) it posed a purely legal question and (2) the defendants

demonstrated the hardship they would suffer if the court withheld consideration of

the motion. Id. at 59.

      As to the finding of hardship, the Second Circuit explained that “a defendant

suffers practical and legally-cognizable disadvantages by postponing a facial

challenge to the death penalty until after trial.” Id. Specifically, the Second Circuit

explained:

             Quite apart from a defendant’s obvious desire to know in
             advance whether he will be risking his life by going to trial,
             the District Court determined that a defendant may
             reasonably prefer the ordinary allocation of peremptory
             challenges—six for the government, six for the defense—
             rather than the allocation in a capital case of twenty for
             each side. We also agree with the District Court that a
             defendant may reasonably prefer a jury on which persons
             who are conscientiously opposed to the death penalty are
             not excused for cause.

             Further, if the death penalty remains a possibility during
             trial, a defendant may be forced into trial tactics that are
             designed to avoid the death penalty but that have the
             consequence of making conviction more likely. Moreover,
             the possibility of capital punishment frequently induces
             defendants to enter into plea agreements in order to
             guarantee their own survival. . . . [T]o the extent that a
             defendant might be disposed to plead guilty before trial in
             order to avoid capital punishment, withholding


                                           4
                consideration of a facial challenge to the death penalty
                until after trial, conviction and sentence could cause him
                substantial hardship. . . .

                Although in this case the defendants challenge the
                constitutionality of their potential sentences rather than
                their potential convictions, this distinction is rendered
                irrelevant by the fact that the requirements of the FDPA
                necessarily affect the entire trial process, not merely the
                sentencing stage of the proceedings.

Id. at 59–60.

         Ofomata argues that he would suffer substantial hardship if he was forced to

prepare and defend a capital murder trial without knowing whether a sentence of

death remained a possibility. However, the concerns articulated in Quinones, and

urged by Ofomata, are only applicable if a successful challenge to §§ 3596 and 3597

would allow Ofomata to avoid a capital trial.

         To that point, the government argues that, because Ofomata is not urging a

facial challenge to the FDPA, Quinones is inapposite. The government asserts that

Ofomata’s argument is not ripe because striking §§ 3596 and 3597 would not require

striking the entire FDPA and, therefore, Ofomata cannot demonstrate the hardship

faced by the defendants in Quinones. 5 Specifically, the government asserts that the

death penalty will remain “generally constitutional” and its implementation

“possible, if only under subsequent legislation.” 6     Consequently, the government




5   R. Doc. No. 222, at 3.
6   Id. at 4.

                                            5
argues that Ofomata potentially faces the death penalty regardless of how it is

implemented. 7

         Ofomata insists that the Court cannot address the severability of §§ 3596 and

3597 before it addresses the issue of ripeness, 8 yet Ofomata’s argument as to hardship

is only applicable if the Court’s disposition of his motion could invalidate the entire

FDPA such that he would not face a death sentence. This circular argument makes

clear that the Court’s decision as to the severability of §§ 3596 and 3597 is integral to

its decision regarding ripeness. See Ala. Power Co. v. U.S. Dep’t of Energy, 307 F.3d

1300, 1306–11, 1316 n.13 (11th Cir. 2002) (addressing severability before ripeness

because the court “would have had to reach the question in any event because it was

an integral part of standing and ripeness issues”) (citing I.N.S. v. Chadna, 462 U.S.

919, 931–44 (1983) (addressing severability before standing and jurisdiction)). The

Court must, therefore, determine whether §§ 3596 and 3597 are severable from the

FDPA in order to determine whether Ofomata’s motion is ripe for review.

               [A] court should refrain from invalidating more of the
               statute than is necessary. . . . [W]henever an act of
               Congress contains unobjectionable provisions separable
               from those found to be unconstitutional, it is the duty of
               this court to so declare, and to maintain the act in so far as
               it is valid.

Alaska Airlines, Inc. v. Brock, 480 U.S. 678, 684 (1987) (internal quotations omitted).

               The standard for determining the severability of an
               unconstitutional provision is well established: Unless it is
               evident that the Legislature would not have enacted those
               provisions which are within its power, independently of


7   Id.
8   R. Doc. No. 270, at 2–5.

                                             6
                that which is not, the invalid part may be dropped if what
                is left is fully operative as law.

New York v. United States, 505 U.S. 144, 186 (1992) (quoting Alaska Airlines, 480

U.S. at 684). When a law “contains no statement of whether its provisions are

severable, ‘[i]n the absence of a severability clause, . . . Congress’ silence is just that—

silence—and does not raise the presumption against severability.” Id. (quoting

Alaska Airlines, 480 U.S. at 686).

         First, Ofomata argues that Congress’s legislative intent shows that it

considered and rejected a fully federalized scheme for imposing and implementing

the death penalty when it adopted §§ 3596 and 3597 over the Attorney General’s

recommendation for federalizing the execution process. 9 However, even if Congress

rejected a fully federalized death penalty scheme by enacting §§ 3596 and 3597, this

does not demonstrate that Congress would not have enacted the rest of the FDPA

without these provisions. See Alaska Airlines, 480 U.S. at 685 (“[T]he

unconstitutional provision must be severed unless the statute created in its absence

is legislation that Congress would not have enacted.”).

         Furthermore, the FDPA is fully operative as law without §§ 3596 and 3597.

Ofomata argues that, “when a method of controlling states violates the Tenth

Amendment, and other provisions of an act are entirely linked to that method of

control, the entire act must be invalidated.” 10 However, even if the Court were to find

that §§ 3596 and 3697 provide for a method of controlling the states in violation of



9   R. Doc. No. 185-1, at 10–12, 20.
10   R. Doc. No. 270, at 8 (citing Hill v. Wallace, 259 U.S. 44 (1922)).

                                              7
the Tenth Amendment, those provisions are not entirely linked or “so interwoven

with [the FDPA] that they cannot be separated.” Hill v. Wallace, 259 U.S. 44, 70

(1922).

      “According to [the FDPA’s] terms, a defendant found guilty of an underlying

offense ‘shall be sentenced to death if, after consideration of the factors set forth in

section 3592 in the course of a hearing held pursuant to section 3593, it is determined

that imposition of a sentence of death is justified.’” United States v. Gabion, 719 F.3d

511, 546 (6th Cir. 2013) (citing 18 U.S.C. § 3591). “Upon a recommendation under

section 3593(e) that the defendant should be sentenced to death or life imprisonment

without possibility of release, the court shall sentence the defendant accordingly.” 18

U.S.C. § 3594. Section 3595 provides the procedures by which a defendant can appeal

a death sentence, and it directs the courts of appeals to specifically review the

findings under §§ 3592 and 3593. 18 U.S.C. § 3595. In sum, §§ 3591–3595 provide a

statutory mechanism for determining, imposing, and reviewing the death penalty for

certain federal offenses.

      On the other hand, §§ 3596 and 3597 provide solely for the implementation of

the death penalty. These provisions make no reference to the other provisions of the

FDPA. Without §§ 3596 and 3597, the FDPA would continue to provide fully operable

procedures under which courts could conduct capital trials. 11



11Ofomata argues that if the Court were to find §§ 3596 and 3587 severable from the
FDPA, Ofomata could be sentenced to death but there would be “no legal mechanism
for carrying out the death sentence and no guarantee that one will ever exist.” R. Doc.
No. 270, at 6. However, the Court notes that the Department of Justice has created
procedures by which a federally imposed death sentence could be implemented.

                                           8
      Having determined that §§ 3596 and §§ 3597 are severable from the other

provisions of the FDPA, the Court finds that Ofomata’s motion is not ripe for review.

                                         III.

      For the forgoing reasons,

      IT IS ORDERED that the motion to strike the government’s notice of intent

to seek the death penalty is not ripe for adjudication and it is, therefore, DENIED.

      New Orleans, Louisiana, March 28, 2019.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




Implementation of Death Sentences in Federal Cases, 28 C.F.R. §§ 26.1–26.4.11
Furthermore, despite Ofomata’s argument that Congress has rejected a completely
federalized scheme for carrying out executions, there is nothing to suggest that, in
doing so, Congress “expressly reserved that power to itself, nor that it has expressly
forbidden exercise of the power by the Attorney General.” United States v. Tipton, 90
F.3d 861, 903 (4th Cir. 1996).

                                          9
